DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate all prior objections and rejections. New grounds necessitated by amendment respectfully follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,054,246 (Phaal).
Claim 5: Phaal discloses a multiple ridge diamond compact for a drill bit (figs 1-3 & 5), comprising a cemented carbide substrate ("cemented carbide support 18" - col 3:45-46) and a diamond composite layer (upper abrasive compact layer, generally denoted by surfaces 10, 12, 14, & 16, and which is diamond: first full ¶ of col 3 & col 3:39-48), wherein a top face of the diamond composite layer (surface 10 appears to be the upper surface of the diamond layer) is provided with at least two ridges (many ridges formed by "grooves 20") angled relative to each other (a large number of the ridges defined by "grooves 20" can reasonably be said to be angled relative to each other, as indicated by the annotated version of fig 2, included here), and converging ends of two adjacent ridges extends to a circumferential edge of the diamond composite layer (two ridges that converge at the area indicated by the dashed arrow) to form a concave cutting edge portion on the circumferential edge (indicated by the dashed arrow), that at least two ridges comprise three or more ridges (indicated by the polygon shape in the annotated figure below), constituting a polygon (ibid; the present use of "polygon" can not reasonably exclude the grooves 20 passing between the ends of each respective "ridge" of the "polygon" because the present claim expressly 
    PNG
    media_image1.png
    539
    703
    media_image1.png
    Greyscale
requires "a concave cutting edge portion" between the "converging ends". This is further shown by "length L of the cutting edge portion between the converging ends" in fig 2 & ¶ 37 of the present case).

Allowable Subject Matter
Claims 1-4 & 9-20 are allowed.

A reasons for allowance was given in the Final Rejection mailed 8/23/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676